Title: To Benjamin Franklin from Antoine Court de Gébelin, 6 May 1781
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur & T. H. F.
6e. Mai 81
J’ai reçu avec autant de reconnoissance que de plaisir le précieux present que vous venez de me faire et qui augmente mes richesses sur les Langues de l’Amerique. Je suis bien faché de n’avoir pas connu plutot cet ouvrage, j’en aurois tiré grand parti dans un Memoire que j’ai fait imprimer dans mon 8me. volume, qui va paroitre dans le courant de ce mois; ce memoire roule sur les raports des langues de l’Amerique avec celles de l’ancien Monde: j’y montre des raports immenses offerts par les Langues des Esquimaux, des Hurons, des Abenaquis, des Virginiens, Caraïbes, Galibis, Mexicains, Peruviens, Chiliens, Iles de la Mer du Sud, & Californiens: je me suis même souvent lassé de copier.
Ce Vocabulaire des Peuples apellés Delawares y auroit tenu une place remarquable, car en le parcourant j’y trouve nombre de mots communs, en voici par exemple quelques uns que vous aurez peut être deja remarqués.
Ki, Thou: c’est le pronom de tous les Orientaux
KTEE, thy Heart, c’est un mot composé de deux: de K, ton, & ÊT qui en Egyptien signifie cœur, & qui a fait le Hêtor des Grecs. Ce meme mot existe dans les Iles d’OTahitee.
Ni moi, c’est le N de tous les Peuples apliqué à la premiere personne au pluriel souvent; & souvent au singulier.
Pa-an, to Come: c’est le PA venir, d’où Pas, Passes &c. de tous les Peuples
WIK house, celui-ci est très remarquable, c’est le OIKos des Grecs, le VICus des Latins &c: commun aux Celtes
LU, est le nom de la lumiere, du feu, de la parole qu’on met au jour, c’est le LUx, LUmen, LUKos, des Grecs, latins, Celtes &c.
OOCH Pere, est le OTSe, des Esclavons, qui se prononçant OTTE, ATTa, est commun à tous les anciens Peuples
SCHWON signifie blanc, beau: brillant, c’est donc un mot Teuthon, Celte &c. dela les Européens s’apellent ici Schwonnac
AC est une terminaison plurielle.
TINDay fire, est le primitif TAN, TIN, feu, qui a donné nombre de mots à la langue angloise elle même.
TSQUALL-ac, Grenouilles: ce mot apartient à la famille primitive QUAL, CAL, crier, famille immense même en Europe & en Amerique.
M’bi. Eau: du prim. MI eaux
M’bi achk a Whale, de achk vaste, grand, dont les Anglois ont fait le nom d’OX, boeuf;
M’bi achk est donc m.à.m. l’enorme animal des Eaux.
Mais en voila assez pour vous donner une idée des avantages que je puis retirer de cet ouvrage. D’ailleurs sa forme est tout à fait contraire à la vraie maniere d’aprendre une langue: tous les elemens en sont disloqués, & epars, au point qu’on a toutes les peines du monde à les reconnoitre, et à rassembler ceux de la même nature: on n’y voit nulle analogie, nulle methode, nul ensemble.
Quels secours se pretent ces deux mots par exemple
Sa ki ma, King, Chief, & sa ki ma woa gan, royaume lorsqu’ils se trouvent separés par 50. pages, que le 1er. est à la pag. 28. & le 2d. pag. 77. Comment reconnoitre que woa gan n’est qu’une terminaison de qualité.

Quels secours se pretent encore
WIK house p. 6. WIKinge, se marier, p. 32. Wi kin di tschik, married people, p. 59. Wi kin de woa gan marriage, p. 81. etant si dispersés
En sorte que c’est un travail que de réunir tous les mots d’une meme famille, d’après un pareil arrangement: nous ne sommes gueres plus habiles non plus en Europe à cet egard.
J’ai remarqué en même tems que quoique cette Langue soit au fond la même que celle de Virginie, elle en differe cependant & par l’orthographe & par les mots: car le Pater & les X. Commandems. sont très differens de ceux qu’on voit dans la Bible de Virginie.
Vous aprendrez en même tems avec plaisir Monsieur qu’on m’a envoiè d’Amerique la copie d’un monument qui se trouve sur le Jaunston à environ 45. milles au Sud de Boston: que j’ai reconnu en lui un Monument Phenicien, en sorte que je l’ai fait graver & que je l’ai accompagné d’une Dissertation qui est egalement dans mon 8e. vol. à la suite de la Dissertation sur les Langues de l’Amerique.
Tout cela est egalement à la suite d’autres Dissertations où je fais voir que les Pheniciens faisoient le tour de l’Afrique, avoient des comptoirs à Melinde, à Madagascar &c. voyageoient dans toutes les Indes Orientales, & sans contredit dans la mer du Sud: qu’ils avoient aussi dans la mer des Indes l’usage de la boussole, & que c’est de là qu’elle nous est venue au tems des Croisades par nos liaisons avec les Arabes.
Je soupçonne que ces Carthaginois du Jaunston revenoient des Iles Cassiterides & furent jettés sur les Cotes d’Amerique par un grand vent de Nord: peut être même y allerent-ils exprès.
Si je n’eusse craint d’abuser de votre complaisance, j’aurois eu l’honneur d’aller chez vous avec ce monument & mes vues, afin de savoir ce que vous pensiez de l’un & de l’autre; & vous prier, Si ce monument vous etoit connu de l’apuier de votre propre temoignage qui auroit èté Si interessant pour le Public.
Mes Correspondans d’Amerique m’ont egalement envoié le discours prononcé à l’Ouverture de la Societé des Sciences & des Arts qu’on vient d’établir dans les Etats Rèunis & dont vous etes Membre: Cet etablissement m’a fait le plus grand plaisir: & je me propose d’etablir entre cette illustre Societé & une Societé de sciences, lettres & Arts qu’avec le secours d’une 50ne. d’hommes de lettres, dont une 20ne. de la loge des neuf soeurs, je viens d’établir ici depuis six mois, & dont la derniere assemblée tenue Jeudi dernr. a eu le plus grand succès. Plusieurs Academiciens des Sciences & de l’Acad. Fr. nous honorent constamment de leur presence: & il n’est aucun de nous qui ne fut très flatté d’avoir l’avantage de vous y voir.
J’ai l’honneur d’etre avec une vive reconnoissance & le plus respectueux devouement Monsieur & T.H.F. Votre très h. & tr. ob. s.
Court DE Gebelin


Oserois je vous prier de faire agréer mes obeissances à M. votre Petit Fils & à vos chers Voisins.

 
Notation: Court de Geblin 6. May 1781.
